1    Julie L. Hussey, Bar No. 237711
     JHussey@perkinscoie.com
2    Ross E. Bautista, Bar No. 312319
     RBautista@perkinscoie.com
3
     PERKINS COIE LLP
4    11452 El Camino Real, Suite 300
     San Diego, CA 92130-2594
5    Telephone: 858.720.5700
     Facsimile: 858.720.5799
6
     Attorneys for Defendant
7    AMAZON.COM SERVICES, LLC
8

9                                UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11    STATE FARM GENERAL INSURANCE                    Case No. 21-cv-1316
      COMPANY,
12                                                    DEFENDANT AMAZON.COM
13
                            Plaintiff,                SERVICES, LLC’S NOTICE OF
      v.                                              REMOVAL
14
      AMAZON.COM SERVICES, LLC and                    [Removed from the Superior Court of the
15    DOES 1-25, inclusive,                           State of California for the County of Alameda,
                                                      Case No. RG20085312]
16                          Defendants.
17                                                    Complaint Filed: December 20, 2020

18

19   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

20          PLEASE TAKE NOTICE that defendant Amazon.com Services, LLC (“Amazon”)

21   hereby removes this civil action from the Superior Court of the State of California, County of

22   Alameda, to the United States District Court for the Northern District of California, under 28

23   U.S.C. §§ 1332, 1441, and 1446. Diversity jurisdiction exists because there is complete

24   diversity and the amount in controversy exceeds $75,000.

25                                       I.     INTRODUCTION

26          1.      This is a subrogation action that involves property damage allegedly caused by a

27   lithium polymer battery and charger. Complaint at 4. Plaintiff State Farm General Insurance

28
                                      -1-
              DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
1    Company (“Plaintiff”) brings causes of action on behalf of its insureds for negligence, strict

2    products liability, and breach of implied warranty. Id. at 5.

3            2.      Plaintiff filed its Complaint on December 20, 2020, in the Superior Court of the

4    State of California, County of Alameda, Case No. RG20085312. A true and correct copy of the

5    Complaint is attached hereto as Exhibit A.

6           II.     THIS CASE IS REMOVABLE UNDER DIVERSITY JURISDICTION

7            3.      This action is removable under 28 U.S.C. § 1441 because this Court would have

8    had original jurisdiction under 28 U.S.C.§ 1332 had Plaintiff filed this action initially in federal

9    court. Plaintiff is not a citizen of the same state as any of the defendants, and the amount in

10   controversy exceeds $75,000, exclusive of interest and costs.

11           A.      Complete Diversity Exists

12           4.      Plaintiff is a corporation. A corporation is a citizen of its state of incorporation

13   and of the state in which it has its principal place of business. See 28 U.S.C. § 1332(c)(1). A

14   corporation’s “principal place of business” means the “actual center of direction, control, and

15   coordination.” Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010). Plaintiff is an Illinois corporation

16   with its principal place of business in Bloomington, Illinois. It is therefore a citizen of Illinois.

17           5.      Defendant Amazon.com Services, LLC is a Delaware limited liability company.

18   For the purposes of diversity jurisdiction, limited liability companies are citizens of all states

19   where each of their members is a citizen. Americold Realty Trust v. Conagra Foods, Inc., 136

20   S. Ct. 1012, 1016 (2016). The sole member of Amazon.com Services, LLC is Amazon.com

21   Sales, Inc., which is a Delaware corporation with its principal place of business in Washington.

22   Amazon.com Services, LLC is therefore a citizen of Delaware and Washington.

23           6.      Because Plaintiff is a citizen of Illinois, while the named defendant is a citizen of

24   Delaware and Washington, complete diversity exists.

25           B.      The Amount in Controversy Exceeds $75,000

26           7.      Plaintiff states in its Complaint that its damages total approximately $116K.

27   Complaint at 3.

28
                                      -2-
              DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
1            8.      By the statements contained in this Notice of Removal, Amazon does not

2    concede that Plaintiff is entitled to any damages.

3                   III.    ALL SERVED DEFENDANTS CONSENT TO REMOVAL

4            9.      All served defendants consent to removal.

5                                       IV.     THIS FILING IS TIMELY

6            10.     Plaintiff served Amazon on January 25, 2021. Amazon filed this Notice of

7    Removal within thirty (30) days after it was personally served. This Notice of Removal is

8    therefore timely under 28 U.S.C. § 1446(b).

9                                 V.          VENUE OF REMOVED ACTION

10           11.     The Northern District of California is the United States district court for the

11   district and division embracing the state court where this action was filed and is pending. Venue

12   is proper in this Court under 28 U.S.C. § 1441(a).

13                                VI.     NOTICE TO THE STATE COURT

14           12.     A copy of this Notice of Removal is being served on all served parties and filed

15   with the Superior Court of the State of California, County of Alameda, where this case was

16   originally filed.

17                         VII.   PLEADINGS IN THE STATE COURT ACTION

18           13.     All process, pleadings, and orders served upon Amazon in this action are

19   attached as Exhibit A. A true and correct copy of the Alameda Superior Court docket for this

20   action is attached as Exhibit B.

21                                 VIII. NON-WAIVER OF DEFENSES

22           14.     Amazon expressly reserves all of it defenses. By removing the action to this

23   Court, Amazon does not waive any rights or defenses available under federal or state law.

24   Amazon expressly reserves the right to move for dismissal of the Complaint under Federal Rule

25   of Civil Procedure 12. Nothing in this Notice of Removal should be taken as an admission that

26   Plaintiff’s allegations are sufficient to state a claim or have any substantive merit.

27

28
                                       -3-
               DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
1          WHEREFORE, Amazon hereby removes the above-entitled case to this Court.

2

3    DATED: February 24, 2021            PERKINS COIE LLP

4
                                         By: /s/ Ross E. Bautista
5                                            Julie L. Hussey, Bar No. 237711
                                             Jhussey@perkinscoie.com
6
                                             Ross E. Bautista, Bar No. 312319
7                                            Rbautista@perkinscoie.com

8                                        Attorneys for Defendant
                                         AMAZON.COM SERVICES, LLC
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                    -4-
            DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
1                                   CERTIFICATE OF SERVICE

2           This is to certify that a true and correct copy of the above and foregoing has been served
3    upon all counsel of record, via the Court’s CM/ECF system and US Mail, on February 24, 2021,
4    as follows:
5
            Darrel K. Yasutake
6           Yasutake & Associates
7           6200 Center Street, Suite 280
            Clayton, CA 84517
8           925-680-4266
            dyasutake@hy-litigators.com
9
            ATTORNEYS FOR PLAINTIFF
10          STATE FARM GENERAL INSURANCE

11

12

13

14
                                                 /s/ Ross E. Bautista
15                                               Ross E. Bautista

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      -5-
              DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
